Citation Nr: 1205150	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-10 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for syphilis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 Regional Office (RO) in St. Louis, Missouri rating decision, which denied the claim on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for syphilis.  The Veteran contends that he developed syphilis in service, but was misdiagnosed and treated for gonorrhea.  Following review of the claims file, the Board has determined that this case must be remanded for further development.  

The Veteran's service treatment records indicate that Rapid Plasma Reagin (RPR) testing at the time of his entrance examination in February 1969 was non-reactive.  At that time, the Veteran also denied a history of venereal disease, to include syphilis.  In July 1969, December 1969, September 1970, and November 1970, the Veteran was treated for acute urethritis, due to N. gonorrhea.  Treatment included the prescription of penicillin.  In addition, in September 1969, the Veteran complained of a rash on the bilateral forearms that was diagnosed as contact dermatitis secondary to fuel oil or turpentine.  The Venereal Disease Research Laboratory (VDRL) test at separation in November 1970 was non-reactive.

After service, the claims file does not indicate diagnosis or treatment for syphilis until April 2007, at which time he was diagnosed with neurosyphilis that included seizures.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159,  3.326(a) (2011).

The duty to assist required under the VCAA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the Veteran was afforded a VA general examination in December 2007.  Therein, the examiner noted a diagnosis of seizures secondary to neurosyphilis, with onset in April 2007.  The report indicated that the Veteran had been diagnosed with syphilis in service, for which he was treated with anti-biotic injections.  Based on the foregoing and physical and diagnostic examination, the examiner did not diagnose syphilis, but did diagnose complex seizures with secondary generalized seizures.  The examiner indicated that an etiology opinion had not been requested.

Given the Veteran's multiple in-service diagnoses of venereal disease, specifically gonorrhea, and his post service diagnosis of neurosyphilis that included seizures, the Board concludes that another VA examination with opinion is required.  Id; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In addition, the RO/AMC should take the opportunity to obtain VA treatment records from June 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from all appropriate VA medical facilities for treatment received from June 2008 to the present.

2.  Upon completion of the above requested development, to the extent possible, schedule the Veteran for appropriate VA examination for his claimed syphilis disability.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  The examiner should take specific note of the in-service treatment for gonorrhea in July 1969, December 1969, September 1970, and November 1970; the treatment for skin problems in September 1969; and the negative RPR and VDRL tests at entrance and separation, respectively.  After reviewing the file, obtaining a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether any diagnosed syphilis disability or residuals of such disability had its onset during military service or was caused or permanently aggravated by some incident of service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


